DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After the amendments filed 01/10/2022, claims 1-20 remain pending, of which 1 and 14 are currently amended.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 14-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 2009/0137320) in view of Faith et al (US 2017/0279719).
In Regards to claims 1 and 14 Kimura discloses:
a method of simulating gameplay of non- player characters (NPCs) in a video game distributed across networked end user devices (paragraph [0048], paragraph [0012], video game apparatus providing non-player characters controlled by AI using a network game system);

wherein each human player interacts with the video game via one of the networked end user devices (paragraph [0047], player of each video game controls a player character);
a group of client devices communicate with a game server storing a game progress state management unit that manages the progress state of a game in each of the plurality of client apparatuses), and

wherein the computer system has one or more physical processors (paragraph [0054], Fig. 3, control unit 103); 

wherein the computer system is programmed with computer program instructions that, when executed by the one or more physical processors cause the computer system to perform the method (paragraph [0054], control unit 103 executes a program), 

the method comprising: identifying, by the computer system, a first end user device that is adaptable to be used to instantiate a first NPC during a simulated NPC gameplay session,
wherein instantiation comprises executing AI software instructions by the first end user device (paragraph [0048], video game apparatuses which are designated as the front end server execute AI routines for moving the NPCs, wherein the front end server is interpreted as the first end user device, as the front end server of Kimura is merely an end-user device that has been designated by the server);

providing, by the computer system, a first NPC specification to the first end user device, wherein the first NPC specification specifies at least a first NPC adapted to be executed at the first end user device (paragraph [0049], as the front end server the identified apparatus individually collects the positions or battle actions of the player characters and calculates change values of parameters of each player character on the basis of the positions or battle actions of the player characters and the motions of the non-player characters); and 

causing, by the computer system, an initiation of the simulated NPC gameplay session that includes simulated gameplay of the first NPC (paragraph [0048], video game apparatuses which are designated as the front end server execute AI routines for moving the NPCs).


However, Kimura does not specifically disclose that: 
the first end user device is identified based on whether it has a first spare computing capacity that can be used to instantiate the first NPC during the simulated NPC gameplay session.

Faith discloses that:
a first end user device is identified based on whether it has a first spare computing capacity that can be used to instantiate the first NPC during the simulated NPC gameplay session (paragraph [0037], paragraph [0048], paragraph [0051], a polling of end user devices is performed to identify an end user device with spare capacity for performing a client application task).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the polling procedure as taught by Faith into the gaming system as taught by Kimura in order to allow a plurality of players to enter a network game, without imposing a lot of load on a server apparatus for managing the entire progress of the network game (Kimura, paragraph [0011]).

In Regards to claims 2 and 15 Kimura discloses that which is discussed above. Kimura further discloses:
determining that the first end user device is no longer involved in the simulated NPC gameplay session prior to completion of the simulated NPC gameplay session (paragraph [00171], for example when a first player drops out of the current game another video game apparatus is newly designated as the front end server); 

obtaining a latest known state of the first NPC before the first end user device was no longer involved in the simulated NPC gameplay session (paragraph [0171], information regarding the progress state of the game is transmitted to the server apparatus 200); 

generating a second NPC specification based on the latest known state of the second NPC (paragraph [0171], the newly designated front end server performs decision of the motions of the non-player character or calculation of the change values of the parameters of the player characters); 
the front end server individually collect the positions or battle actions of the player characters from other video game apparatuses and calculate change values of parameters of each player character on the basis of the positions or battle actions of the player characters and the motions of the non-player characters).

In Regards to claims 3 and 16 Kimura discloses that which is discussed above. Kimura further discloses:
obtaining, by the computer system, one or more simulation metrics that describes an aspect of the simulated NPC gameplay session (paragraph [0069], for example game progress tables contain a corresponding battle zone, ID 322, front end flag 323, front end designated date and time 324, team 325, and game status 326 are registered).

In Regards to claim 4 Kimura discloses that which is discussed above. Kimura further discloses:
identifying, by the computer system, a second end user device, wherein the second end user device is identified based on whether it has a second spare computing capacity that can be used to execute a second NPC during the simulated NPC gameplay session (paragraph [0044], a second video game apparatuses may be identified and designated as a front end server).

In Regards to claim 5 Kimura discloses that which is discussed above. Kimura further discloses:
providing, by the computer system, a second NPC specification to the second end user device, wherein the second NPC specification specifies at least a second NPC adapted to be instantiated at the second end user device (paragraph [0049], as the front end server the identified apparatus individually collects the positions or battle actions of the player characters and calculates change values of parameters of each player character on the basis of the positions or battle actions of the player characters and the motions of the non-player characters).

In Regards to claim 6 Kimura discloses that which is discussed above. Kimura further discloses:
causing, by the computer system, specific execution of the simulated NPC gameplay session that includes simulated gameplay of the second NPC (paragraph [0048], video game apparatuses which are designated as the front end server execute AI routines for moving the NPCs).

In Regards to claims 7 and 20 Kimura discloses that which is discussed above. Kimura further discloses that:
identifying the first end user device comprises obtaining an indication that the first end user device has entered an inactive state (paragraph [0195], the video game apparatus 100 is designated as the front end server in the battle zone before movement).

In Regards to claims 8-9 and 17 Kimura discloses that which is discussed above. Kimura further discloses that:
that the one or more simulation metrics comprises an NPC performance metric (paragraph [0081], video game apparatus transmits and/or calculates the motions of the NPC or the change values of the parameters of the player characters), 

the method further comprising: determining a performance of the first NPC during the simulated NPC gameplay session based on the NPC performance metric (paragraph [0081], video game apparatus transmits and/or calculates the motions of the NPC or the change values of the parameters of the player characters on a basis of information necessary for controlling the progress of the game).

Claims 10-13 and 18-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 2009/0137320) in view of Faith et al (US 2017/0279719) as applied to the claims  above, and further in view of Kaewell et al (US 2016/0296840).
In Regards to claims 10 and 19 Kimura and Faith disclose that which is discussed above. However, neither Kimura nor Faith specifically disclose that:
the one or more simulation metrics comprise a network performance metric, the method further comprising: determining a quality of a network connection based on the network performance metric.

Kaewell discloses that:
the one or more simulation metrics comprise a network performance metric, and determining a quality of a network connection based on the network performance metric (paragraph [0107], the configuration of the network is based on a quality of experience policy, determines whether to change the configuration of the network. For example, a quality of experience policy may indicate that one or more additional application servers should be added when a load parameter of an application server already in use rises above a threshold level).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the present application to integrate the quality metrics as taught by Kaewell into the system as taught by Kimura and Faith in order to provide players with high quality game experiences.

In Regards to claims 11 and 18 Kimura and Faith disclose that which is discussed above. However, neither Kimura nor Faith specifically disclose that:
the one or more simulation metrics comprise a gameplay quality metric, the method further comprising: determining a quality of a match of the first NPC and the second NPC based on the gameplay quality metric and the quality of the network connection.

Kaewell discloses that:
the one or more simulation metrics comprise a gameplay quality metric (paragraph [0107], the optimization server, based on a quality of experience policy, determines whether to change the configuration of the network. For example, a quality of experience policy may indicate that one or more additional application servers should be added when a load parameter of an application server already in use rises above a threshold level), 

the method further comprising: determining a quality of a match of the first NPC and the second NPC based on the gameplay quality metric and the quality of the network connection (paragraph [0107], the optimization server, based on a quality of experience policy, determines whether to change the configuration of the network. For example, a quality of experience policy may indicate that one or more additional application servers should be added when a load parameter of an application server already in use rises above a threshold level).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the present application to integrate the quality metrics as taught by Kaewell into the system as taught by Kimura and Faith in order to provide players with high quality game experiences.

In Regards to claim 12 Kimura and Faith disclose that which is discussed above. However, neither Kimura nor Faith specifically disclose that:
the quality of the network connection reflects network connectivity of a grouping of the first end user device and a second end user device, wherein the grouping is based on a geographic location, a particular network used, an Internet Service Provider associated with the first end user device or the second end user device, whether a wireless or wired connection is used, an identification of a game hosting service, end user device version, or type of Network Address Translation (NAT) connection.

Kaewell discloses that:
the quality of the network connection reflects network connectivity of a grouping of the first end user device and a second end user device, wherein the grouping is based on a geographic location, a particular network used, an Internet Service Provider associated with the first end user device or the second end user device, whether a wireless or wired connection is used, an identification of a game hosting service, end user device version, or type of Network Address Translation (NAT) connection (paragraph [0108], quality of experience policy may indicate that when a user experiences latency above a threshold level, the user should be reassigned to a different application server located nearer to the user).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the present application to integrate the quality metrics as taught by Kaewell into the system as taught by Kimura and Faith in order to provide players with high quality game experiences.

In Regards to claims 11 and 18 Kimura and Faith disclose that which is discussed above. However, neither Kimura nor Faith specifically disclose that:
the one or more simulation metrics comprise a fault metric, the method further comprising: determining whether a fault has occurred with hardware or software involved in the simulated gameplay session based on the fault metric.

Kaewell discloses that:
the one or more simulation metrics comprise a fault metric (paragraph [0108], a high latency parameter), 

the method further comprising: determining whether a fault has occurred with hardware or software involved in the simulated gameplay session based on the fault metric (paragraph [0108], a quality of experience policy may indicate that, in response to a high latency parameter, a different communication network should be used to connect the user to the application server).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the present application to integrate the quality metrics as taught by Kaewell into the system as taught by Kimura and Faith in order to provide players with high quality game experiences.


Response to Arguments
Applicant's arguments filed 01/10/2022 have been fully considered but they are not persuasive. 
Applicant argues that “AI instructions for a non- player character are only executed by a front-end server, not by each of the end-user devices”. The examiner must respectfully disagree. Kimura specifically teaches that “the non-player characters automatically move via execution of an AI routine” and that “a game program executed by each of the video game apparatuses 100 includes the AI routine” (paragraph [0048]). However, the Kimura further indicates that only the selected “front end server” of an apparatus group executes the AI routine, as mentioned by Applicant. Nonetheless, the “front end server” is interpreted as the “first end device” of Applicant’s claim, such that the front end server is also a device usable by an end user to participate in the underlying game. As such, Kimura clearly teaches that the AI instructions for the non-player characters are executed by at least the ”the first end user device” as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350. The examiner can normally be reached M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



/Jason Pinheiro/            Examiner, Art Unit 3715